--------------------------------------------------------------------------------

EXHIBIT 10.5
 
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). NEITHER
THIS NOTE NOR THE SECURITIES ISSUABLE UPON ITS CONVERSION MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS COVERED BY AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, PURSUANT TO RULE 144 UNDER THE
ACT, IF AVAILABLE, OR AN OPINION FROM COUNSEL TO THE HOLDER, REASONABLY
SATISFACTORY TO COUNSEL TO MAKER, THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE UNDER THE ACT.
 
Ecologix Resource Group, Inc.
18% Convertible Promissory Note
 
Ecologix Resource Group, Inc., a public company, trading on the OTCBB under the
symbol EXRG.OB, organized under the laws of the State of Delaware (the “Company”
or the “Maker”), for value received, hereby promises to pay to the Holders as
set forth in Exhibit A hereto, or his, her or its registered assigns (each,
respectively, the "Payee" or the "Holder"), upon due presentation and surrender
of this 18% Convertible Promissory Note (this “Note”) one year from the date of
receipt of the monies provided hereunder (the “Maturity Date”), the principal
amount as designated for the respective Payee on the attached Exhibit A.
 
ARTICLE I
PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT
 
 1.1 Payment of Principal and Interest. Payment of the principal and accrued
interest on this Note shall be made in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts. Interest (computed on the basis of a
360-day year for the number of days elapsed) on the unpaid portion of said
principal amount from time to time outstanding shall be paid by the Company at
the rate of Eighteen Percent (18%) per annum, in like coin and currency, on a
monthly basis. Interest shall accrue from the date set forth for the respective
Holder on the attached Exhibit A (the “Issuance Date”). Both principal hereof
and interest thereon are payable at the Holder's address as set forth on Exhibit
A or such other address as the Holder shall designate from time to time by
written notice to the Company. The Company will pay or cause to be paid all sums
becoming due hereon for principal and interest by check, sent to the Holder's
address, without any requirement for the presentation of this Note or making any
notation thereon, except that the Holder hereof agrees that payment of the final
amount due shall be made only upon surrender of this Note to the Company for
cancellation. No principal payments shall be due until the Maturity Date at
which time all principal shall be due.
 
Prior to any sale or other disposition of this instrument, the Holder hereof
agrees to endorse hereon the amount of principal paid hereon and the last date
to which interest has been paid hereon and to notify the Company of the name and
address of the transferee in accordance with the terms of Section 2.2 of this
Note.
 
 1.2 Extension of Payment Date. If this Note becomes due and payable on a
Saturday, Sunday or other day on which banks in the State of New York are
authorized to remain closed, the due date hereof shall be extended to the next
succeeding full Business Day. “Business DayÓ shall mean a day other than a
Saturday, Sunday or other day on which banks in the State of New York are
authorized by law to remain closed. All payments received by the Holder shall be
applied first to the payment of all accrued interest payable hereunder.

 
1

--------------------------------------------------------------------------------

 

 
ARTICLE II
CONVERSION
 
 2.1 Conversion into Common Stock at Option of Holder. At any time and from time
to time until the Maturity Date, this Note is convertible in whole or in part at
the Company's option into shares of the Company’s common stock (the “Common
Stock”) at $0.25 per share. However if the Company is in default of payment, the
Holder may elect to convert, by a written notice of conversion in the form of
Attachment I hereto (a “Conversion Notice”) a portion of the principal and
interest per month at the $0.25 conversion price less a penalty for the default
(see 3.2, below). Interest shall accrue to and through the day prior to the date
of conversion (which shall be the date that this Note and the duly executed
Conversion Notice is deemed to be delivered hereunder). The number of shares of
Common Stock issuable upon conversion hereunder shall be determined by dividing
(X) sum of (a) the outstanding principal of this Note being converted plus (b)
the accrued and unpaid interest payable with respect to the principal amount of
this Note being converted by (Y) the Conversion Price then in effect. No
fractional shares or scrip representing fractional shares will be issued upon
any conversion, but an adjustment in cash will be made, in respect of any
fraction of a share (which will be valued based upon the Conversion Price then
in effect) which would otherwise be issuable upon the surrender of this Note for
conversion. As soon as practicable following conversion and upon the Holder's
compliance with the conversion procedure described in Section 2.2 hereof, the
Company shall deliver a certificate for the number of full shares of Common
Stock issuable upon conversion and a check for any fractional share and, in the
event the Note is converted in part, a new Note of like tenor in the principal
amount equal to the remaining principal balance of this Note after giving effect
to such partial conversion.
 
 2.2 Transfer of Note; Conversion Procedure. This Note is not divisible, but is
a separate instrument as to each respective Holder. This Note and all rights
hereunder may be sold, transferred or otherwise assigned to any person in
accordance with and subject to the provisions of the Securities Act of 1933, as
amended (the "Securities Act"), and the rules and regulations promulgated
thereunder. Upon the transfer of this Note through the use of the assignment
form attached hereto as Attachment II, and in accordance with applicable law or
regulation and the payment by the Holder of funds sufficient to pay any transfer
tax, the Company shall issue and register this Note in the name of the new
holder.
 
The Company shall convert this Note upon surrender thereof for conversion
properly endorsed and accompanied by a properly completed and executed
Conversion Notice attached hereto as Attachment I and any documentation deemed
necessary by the Company showing the availability of an exemption under
applicable state and federal securities laws. Subject to the terms of this Note,
upon surrender of this Note and the delivery of the Conversion Notice, the
Company shall issue and deliver with all reasonable dispatch to or upon the
written order of the Holder of such Note and in such name or names as such
Holder may designate, a certificate or certificates for the number of full
shares of Common Stock due to such Holder upon the conversion of this Note. The
person or persons to whom such certificate or certificates are issued by the
Company shall be deemed to have become the holder of record of such shares of
Common Stock as of the date of the surrender of this Note. Upon conversion, the
Holder will be required to execute and deliver any documentation deemed
necessary by the Company showing the availability of an exemption under
applicable state and federal securities laws.

 
2

--------------------------------------------------------------------------------

 

2.3 Covenants.
 
(a) Issuance and Shares of Common Stock upon Conversion. The Company covenants
that it will at all times reserve and keep available, free from preemptive
rights, out of its authorized Common Stock, solely for the purpose of issuance
upon conversion of this Note, such number of shares of Common Stock as shall
equal the aggregate number of shares of Common Stock that would be issued under
this Note if fully converted. The Company also covenants that all of the shares
of Common Stock that shall be issuable upon conversion of this Note shall, at
the time of delivery, be duly and validly issued, fully paid, non-assessable and
free from all taxes, liens and charges with respect to the issue thereof (other
than those which the Company shall promptly pay or discharge).
 
(b) Restrictive Legend. Each certificate evidencing shares of Common Stock
issued to the Holder following the conversion of this Note shall bear the
following restrictive legend until such time as the transfer of such security is
not restricted under the federal securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT
(OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES),
OR (III) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY
TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE.
 
2.4 Adjustment of Conversion Price and Number of Underlying Shares. The number
of shares of Common Stock issuable upon the conversion of this Note and the
Conversion Price shall be subject to adjustment from time to time as follows:
 
(a) Dividends; Reclassifications, etc. In the event that the Company shall, at
any time prior to the earlier to occur of (i) the complete conversion of this
Note and (ii) the Maturity Date: (A) declare or pay to the holders of the Common
Stock a dividend payable in any kind of shares of capital stock of the Company;
(B) change or divide or otherwise reclassify its Common Stock into the same or a
different number of shares with or without par value, or in shares of any class
or classes; (C) transfer its property as an entirety or substantially as an
entirety to any other company or entity; or (D) make any distribution of its
assets to holders of its Common Stock as a liquidation or partial liquidation
dividend or by way of return of capital; then, upon the subsequent conversion of
this Note, the Holder shall receive, in addition to or in substitution for the
shares of Common Stock to which it would otherwise be entitled upon such
exercise, such additional shares of stock or scrip of the Company, or such
reclassified shares of stock of the Company, or such shares of the securities or
property of the Company resulting from transfer, or such assets of the Company,
which it would have been entitled to rec eive had it converted this Note into
shares of Common Stock prior to the happening of any of the foregoing events.

 
3

--------------------------------------------------------------------------------

 

 
(b) Reorganization of the Company. If the Company is a party to a merger or
other transaction which reclassifies or changes its outstanding Common Stock,
upon consummation of such transaction, this Note shall automatically become
convertible into the kind and amount of securities, cash or other assets which
the Holder would have owned immediately after such transaction if the Holder had
converted this Note into shares of Common Stock at the Conversion Price in
effect immediately before the effective date of the transaction. Concurrently
with the consummation of such transaction, the person obligated to issue
securities or deliver cash or other assets upon exercise of this Note shall
execute and deliver to the Holder a new Note so providing and further providing
for adjustments which shall be as nearly equivalent as may be practical to the
adjustments provided in this Section 2.4(b). The successor company also shall
mail to the Holder a notice describing the new Notes.
 
ARTICLE III
MISCELLANEOUS
 
3.1 Default. If one or more of the following described events (each of which
being an
 
“Event of Default” hereunder) shall occur and shall be continuing,
 
(a)            the Company shall breach, fail to perform, or fail to observe in
any material respect any material covenant, term, provision, condition,
agreement or obligation of the Company under this Note, and such breach or
failure to perform shall not be cured within ten (10) days after written notice
to the Company; or
 
(b)            bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Company and, if
instituted against the Company, Company shall by any action or answer approve
of, consent to or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any such proceeding
or such proceedings shall not be dismissed within forty-five (45) calendar days
thereafter; or
 
(c)            the Company shall have failed to pay the principal amount and
accrued and unpaid interest hereunder when due;
 
then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) or cured as
provided herein, at the option of the Holder, and in the Holder’s sole
discretion, the Holder may consider the entire principal amount of this Note
(and all interest through such date) immediately due and payable in cash,
without presentment, demand protest or notice of any kind, all of which are
hereby expressly waived, anything herein or in any note or other instruments
contained to the contrary notwithstanding, and Holder may immediately enforce
any and all of the Holder’s rights and remedies provided herein or any other
rights or remedies afforded by law. It is agreed that in the event of such
action, the Holder shall be entitled to receive all reasonable fees, costs and
expenses incurred, including without limitation such reasonable fees and
expenses of attorneys.
 
3.2 Penalties.  In the event of an uncured default there shall be a reduction in
the conversion price to the volume weighted average price for the ten trading
days after the Notice of Conversion is received by the Company less 20%, with
the conversion price in no event to be less than 5 cents per share. The Holder
may convert per month up to one-third of the total principal and interest owed
on the date of the Notice of Conversion.
 

 
4

--------------------------------------------------------------------------------

 

 
 3.3 Additional Shares. The Holder shall be entitled to additional shares for a
period of eighteen (18) months from the date of this Note, if the Company sells
any shares (other than employee stock options) if the price is lower than the
price contained herein for unconverted or outstanding debt and interest at the
time of said sale.
 
 3.4 Collection Costs. In the event that this Note shall be placed in the hands
of an attorney for collection by reason of any Event of Default hereunder, the
undersigned agrees to pay reasonable attorney’s fees and disbursements and other
reasonable expenses incurred by the Holder in connection with the collection of
this Note.
 
 3.5 Prepayment. The principal amount of this Note and any accrued and unpaid
interest thereon may be prepaid, in whole or in part, at any time without
penalty or premium, at the discretion of the Company upon ten (10) days written
notice to any Holder at the Company’s discretion; provided, however that holder
shall be entitled to convert this Note in accordance with the terms hereof
during such ten (10) day period.
 
 3.6 Rights Cumulative. The rights, powers and remedies given to the Holder
under this Note shall be in addition to all rights, powers and remedies given to
it by virtue of any document or instrument executed in connection therewith, or
any statute or rule of law.
 
 3.7 No Waivers. Any forbearance, failure or delay by the Payee in exercising
any right, power or remedy under this Note, any documents or instruments
executed in connection therewith or otherwise available to the Holder shall not
be deemed to be a waiver of such right, power or remedy, nor shall any single or
partial exercise of any right, power or remedy preclude the further exercise
thereof.
 
3.8 Amendments in Writing. No modification or waiver of any provision of this
Note, or any documents or instruments executed in connection therewith shall be
effective unless it shall be in writing and signed by the Holder, and any such
modification or waiver shall apply only in the specific instance for which
given.
 
3.9 Governing Law. This Note and the rights and obligations of the parties
hereto, shall be governed, construed and interpreted according to the laws of
the State of New York.
 
3.10  Successors. The term “Payee” and “Holder” as used herein shall be deemed
to include the Payee and its successors, endorsees and assigns.
 
 3.11 Stamp or Transfer Tax. The Company will pay any documentary stamp or
transfer taxes attributable to the initial issuance of the Common Stock issuable
upon the conversion of this Note; provided, however, that the Company shall not
be required to pay any tax or taxes which may be payable in respect of any
transfer involved in the issuance or delivery of any certificates for the Common
Stock in a name other than that of the Holder in respect of which such Common
Stock is issued, and in such case the Company shall not be required to issue or
deliver any certificate for the Common Stock until the person requesting the
same has paid to the Company the amount of such tax or has established to the
Company’s satisfaction that such tax has been paid.
 

 
5

--------------------------------------------------------------------------------

 

 
3.12 Mutilated, Lost, Stolen or Destroyed Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue and deliver in
exchange and substitution for and upon cancellation of the mutilated Note, or in
lieu of and substitution for the Note, mutilated, lost, stolen or destroyed, a
new Note of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction and an indemnity, if requested, also reasonably
satisfactory to it.
 
3.13 No Rights as Shareholder. Nothing contained in this Note shall be construed
as conferring upon the Holder the right to vote or to receive dividends or to
consent or to receive notice as a shareholder in respect of any meeting of
shareholders for the election of directors of the Company or of any other
matter, or any rights whatsoever as shareholders of the Company.
 
3.14 Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Conversion
Notice shall be in writing and delivered personally, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Company at 9903 Santa Monica Blvd., Suite 918,
Beverly Hills, CA 90212, attention: President, or such other address as the
Company may specify for such purpose by notice to the Holder delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
deliver ed personally or sent by a nationally recognized overnight courier
service or sent by certified or registered mail, postage prepaid, addressed to
the Holder, at the address set forth in Exhibit A hereto.. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earlier of (i) four days after deposit in the United States mail, (ii) the
business day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iii) upon actual receipt by the party to whom
such notice is required to be given.
 
IN WITNESS WHEREOF, Ecologix Resource Group, Inc. has caused this Note to be
duly executed and delivered as of the date indicated in the attached Exhibit A.
 
Ecologix Resource Group, Inc..
 
By: /s/ Jason Fine
Name: Jason Fine
Title: Executive Officer

 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
 

 Holder   Address   Date of Loan Inception    Amount  Fuse Management  Corp.  40
Hemlock Drive, Roslyn, NY  November 12, 2009    $25,000 Attention: Mark Burnett,
CEO
     

 
                                                                                                                                                                                                                           
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-I-
      
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT  I
 
CONVERSION NOTICE
 
TO: Ecologix Resources, Inc.
 
The undersigned holder of this Note hereby irrevocably exercises the option to
convert $____ principal amount of such Note (which may be less than the stated
principal amount thereof) and $_____ of accrued and unpaid interest (which may
be less than the aggregate amount of accrued and unpaid interest into shares of
Common Stock of Ecologix Resources, Inc., in accordance with the terms of such
Note, and directs that the shares of Common Stock issuable and deliverable upon
such conversion, together with a check (if applicable) in payment for any
fractional shares as provided in such Note, be issued and delivered to the
undersigned unless a different name has been indicated below. If shares of
Common Stock are to be issued in the name of a person other than the undersigned
holder of such Note, the undersigned will pay all transfer taxes payable with
respect thereto.
Address of Holder
 
 
 
                   
Print Name of Holder
               
Signature of Holder

 
Principal amount of Note to be converted $______________
 
If shares are to be issued otherwise then to the holder:
 
Address of Transferee
                   
Print Name of Transferee
               
Social Security or Employer Identification Number of Transferee

 
 
 
 
 
-II-

 
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT II
 
Assignment
 
For value received, the undersigned hereby assigns to _______________,
$  ______________ principal amount of __________% Convertible Promissory Note
due December 15, 2009, evidenced hereby and hereby irrevocably appoints 
attorney to transfer the Note on the books of the within named corporation with
full power of substitution in the premises. Dated:
 
In the presence of:
 
 

           Print Name                  Signature

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- III - 

--------------------------------------------------------------------------------